Order so far as appealed from modified by striking out the provision for the payment of taxable costs as a condition for granting the motion for leave to serve an amended answer as proposed, and by providing instead that defendant be granted leave to serve an amended answer as proposed within five days from service of order, and as so modified affirmed, with ten doEars costs and disbursements to the appeEant, without prejudice to any action that defendant may be advised to take with reference to the question whether the so-caEed amended biE of particulars was properly served. No opinion. Present — DowEng, P. J., MerreE, Finch, McAvoy and Proskauer, JJ.